Citation Nr: 0125458	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  94-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical 
paravertebral spine disorder.

2.  Entitlement to service connection for a lumbar 
paravertebral spine disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to an increased rating for a left inguinal 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from March 1988 and from February 
1991 to April 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The veteran appeared at a hearing 
at the RO in December 1991.  The Board remanded this case for 
additional development in February 1996.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  The VCAA eliminated the concept of a 
well-grounded claim and redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court 
of Appeals for Veterans Claims has held that all provisions 
of the VCAA are potentially applicable to claims pending on 
the date of the law's enactment, and that concerns of 
fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001), mot. for recons. denied, 14 Vet. App. 327 
(per curium order), mot. for full Court review denied, 
15 Vet. App. 21 (2001) (en banc order).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran alleges that his 
cervical and lumbar spine disorders as well as his knee 
disorders began in service.  Service medical records from 
periods of active service in 1988 and 1991 reflect findings 
and treatment for low back pain, cervical pain, and knee 
pain.  VA examinations in January and February 1992 revealed 
diagnoses of chronic cervical and lumbar spine pain, myositis 
of the cervical and lumbar spine, and left knee pain.  
However, the etiology of such diagnoses was not addressed.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board notes that the most recent VA 
examination addressing the veteran's service-connected left 
inguinal hernia was in February 1996, more than 5 years ago.  
VA's duty to assist a veteran includes obtaining a 
contemporaneous examination and opinion in order to determine 
the nature, extent, and etiology of the veteran's disability.  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).

Finally, the Board notes that the RO, in a December 1993 
rating decision, denied service connection for an eye 
disorder, migraine headaches, infarct of the right side, 
tropical sprue, and a neuropsychiatric disorder as well as 
entitlement to a total rating based on individual 
unemployability.  In a statement received by the RO in 
January 1994, the RO disagreed with this decision; thus, a 
notice of disagreement on these issues is of record.  
However, it does not appear that the RO issued a statement of 
the case addressing these issues.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and a statement of the case addressing the 
issue was not sent, the Board should remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hernia, 
neck, back, and knee disorders.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current 
cervical and lumbar spine disorders as 
well as his knee disorders.  The claims 
folder should be made available to the 
examiner for review before the 
examination. All necessary special 
studies or tests are to be accomplished.  
The examiner(s) should provide an opinion 
as to (1) the appropriate diagnosis(es) 
of veteran's current cervical spine 
disorder(s); (2) whether it is as least 
as likely as not that the veteran's 
current cervical spine disorder(s) is/are 
related to his military service, to 
include aggravation therein; (3) the 
appropriate diagnosis(es) of veteran's 
current lumbar spine disorder(s); and (4) 
whether it is as least as likely as not 
that the veteran's current lumbar spine 
disorder(s) is/are related to his 
military service, to include aggravation 
therein; (5) the appropriate 
diagnosis(es) of veteran's current knee 
disorder(s); and (6) whether it is as 
least as likely as not that the veteran's 
current knee disorder(s) is/are related 
to his military service, to include 
aggravation therein.  The examiner should 
provide a rationale for all opinions.
 
3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current left inguinal 
hernia.  The claims folder should be made 
available to the examiner for review 
before the examination. All necessary 
special studies or tests are to be 
accomplished.  

4.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for an 
eye disorder, migraine headaches, infarct 
of the right side, tropical sprue, and a 
neuropsychiatric disorder as well as 
entitlement to a total rating based on 
individual unemployability, undertaking 
such development as is necessary in order 
to adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing regulations has been 
fully complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

